      3:20-cv-01730-JMC         Date Filed 05/12/20      Entry Number 28         Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                                COLUMBIA DIVISION

Kylon Middleton; Deon Tedder; Amos          )        Civil Action No.: 3:20-cv-01730-JMC
Wells; Carylye Dixon; Tonya Winbush;        )
Ernestine Moore; South Carolina             )
Democratic Party; DNC Services              )
Corporation/Democratic National             )
Committee and DCCC,                         )
                                            )
                         Plaintiffs,        )
                                            )                         ORDER
        v.                                  )
                                            )
Marci Andino, in her official capacity as   )
Executive Director of the South Carolina    )
State Election Commission, John Wells       )
in his official capacity as Chair of South  )
Carolina State Election Commission, and )
Clifford J. Edler and Scott Moseley, in     )
their official capacities as members of the )
South Carolina State Election Commission, )
                                            )
                         Defendants.        )
                                            )

       In the United States District Court for the District of South Carolina, a court has discretion

regarding whether to conduct a hearing on a pending motion. See Local Civ. Rule 7.08 (D.S.C.).

In the age of COVID-19, this discretion has been enhanced in that in-court appearances are only

allowable when specifically ordered by the presiding judge. See In re: Court Operations in

Response to COVID-19, 3:20-mc-00139-RBH, ECF No. 1 (D.S.C. Apr. 14, 2020).                     In its

discretion, the court has decided that the issues raised by Plaintiffs even in the age of COVID-19

warrant an in-court appearance. (See ECF No. 16.) However, because it is cognizant of ongoing

safety concerns, the court will allow the hearing participants the freedom to choose whether to

appear in person or remotely.

       The court advises the parties that it is diligently implementing processes and procedures

                                                 1
      3:20-cv-01730-JMC         Date Filed 05/12/20      Entry Number 28        Page 2 of 3




because its primary concern is the safety and well-being of all involved. The court will enforce

the Standing Order prohibiting entry into the courthouse by the following:

       Persons who have been in any of the following countries or locations within the last
       14 days: CHINA, SOUTH KOREA, JAPAN, ITALY, IRAN, EGYPT,
       WASHINGTON STATE, NEW ROCHELLE, NEW YORK . . .; Persons who
       reside or have had close contact with someone who has been in one of the countries
       or locations listed above within the last 14 days; Persons who have been asked to
       self-quarantine by any doctor, hospital, or health agency; Persons who have been
       diagnosed with, or have had contact with, anyone who has been diagnosed with
       COVID-19; [or] Persons with symptoms of COVID-19, such as fever, cough, or
       shortness of breath.

In re: Restrictions on Visitors to Courthouses due to Coronavirus (COVID-19), 3:20-mc-00101-

RBH, ECF No. 1 at 1–2 (D.S.C. Mar. 13, 2020).

       For those attending the hearing in person, there will be available for use hand sanitizer,

disinfectant spray, and a limited number of masks. The court will have individual spots in the

courtroom marked off to ensure that all attending persons are at least six (6) feet apart.1 By this

action, we believe Courtroom No. 1 can hold eighteen (18) attorneys and/or non-court personnel.

If we need more than the eighteen (18) spots allocated in Courtroom No. 1, there is availability to

utilize Courtroom No. 5 for additional persons.2

       Due to these space limitations, and because it does not have a clear assessment of the

number of participants between counsel and the parties that will attend in person, the court informs

court security officials that the hearing will not be open to the general public. The court will

consider requests by media to attend in person, but these requests must be received by Karen

Boston by telephone (803-253-3477) or by e-mail (Karen_Boston@scd.uscourts.gov) on or before


1
  In its suggestions for slowing the spread of COVID-19, the Centers for Disease Control and
Prevention (“CDC”) advocates for “limiting face-to-face contact with others” by “[s]tay[ing] at
least 6 feet (about 2 arms’ length) from other people.” Coronavirus Disease 2019 (COVID-19),
https://www.cdc.gov/coronavirus/2019-ncov/prevent-getting-sick/social-distancing.html         (last
visited May 11, 2020).
2
  There will be a video monitor in Courtroom No. 5 to allow individuals to follow the proceedings.
                                                   2
      3:20-cv-01730-JMC         Date Filed 05/12/20      Entry Number 28        Page 3 of 3




Thursday, May 14, 2020, at 12:00 p.m.

       For those participating in the hearing remotely, the Clerk’s Office has been testing both

our teleconferencing and videoconferencing capabilities.       To ensure that these systems run

smoothly on May 15th, we will require your participation in pre-hearing testing.

       The court INSTRUCTS each attorney to advise the court of their choice by contacting

Karen Boston by telephone (803-253-3477) or by e-mail (Karen_Boston@scd.uscourts.gov) on or

before Wednesday, May 13, 2020, at 12:00 p.m. Furthermore, as we approach the hearing date,

the court anticipates entering an additional order providing the structure for the oral arguments.

       IT IS SO ORDERED.




                                                     United States District Judge
May 12, 2020
Columbia, South Carolina




                                                 3
